UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C.20549 FORM 10-QSB x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended August 31, 2007. o Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to . Commission File Number 333-133936 VISUAL MANAGEMENT SYSTEMS, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 68-0634458 (IRS Employer Identification Number) 1000 Industrial Way North, Suite C Toms River, New Jersey 08755 (Address of principal executive offices) (732) 281-1355 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x As of October 22, 2007, there were 6,819,105 shares of the registrant’s common stock outstanding. Transitional Small Business Disclosure Format (Check one):YesoNo x VISUAL MANAGEMENT SYSTEMS, INC. AND SUBSIDIARIES INDEX PART I. Financial Information Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheet (Unaudited)as of August 31, 2007 3 Condensed Consolidated Statements of Operations (Unaudited) for the Three Months Ended August 31, 2007 and 2006 4 Condensed Consolidated Statements of Operations (Unaudited) for the Six Months Ended August 31, 2007 and 2006 5 Condensed Consolidated Statements of Cash Flows (Unaudited) for the SixMonths Ended August 31, 2007 and 2006 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis or Plan of Operation 13 Item 3. Controls and Procedures 15 PART II. Other Information Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 17 SIGNATURES 17 2 PART I – FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS Visual Management Systems, Inc. and Subsidiaries Condensed Consolidated Balance Sheet Assets 08/31/07 Current assets Cash $ 41,152 Accounts receivable 410,715 Inventory 1,437,382 Prepaid expenses 75,720 Total current assets 1,964,969 Property and equipment - net 569,153 Equipment under capital leases - net 66,080 Deposits and other assets 123,047 Intangible assets - net 3,482 $ 2,726,731 Liabilities and Stockholders' Deficit Current liabilities Accounts payable $ 2,150,960 Accrued expenses and other current liabilities 370,882 Deferred revenue 152,447 Sales tax payable 70,149 Current portion of long-term debt 83,806 Current portion of obligations under capital leases 20,778 Total current liabilities 2,849,022 Convertible notes payable 125,000 Long-term debt - net of current portion 459,325 Obligations under capital leases - net of current portion 40,130 Loans payable - stockholders 23,956 Commitments and contingencies Stockholders' deficit Preferred stock 1 Common stock 5,218 Additional paid-in-capital 5,175,377 Treasury stock, at cost (150,000 ) Accumulated deficit (5,801,298 ) Total stockholders' deficit (770,702 ) $ 2,726,731 The accompanying notes to Condensed Consolidated Financial Statements are an integral part of this statement. 3 Visual Management Systems, Inc. and Subsidiaries Condensed Consolidated Statements of Operations For the Three Months Ended August 31, 2007 and 2006 2007 2006 Revenues - net $ 2,826,185 $ 1,048,252 Cost of revenues 1,241,970 514,034 Gross margin 1,584,215 534,218 Operating expenses (including stock-based compensation of $171,512 and $234,160 for 2007 and 2006, respectively) 2,764,784 879,865 Loss from operations (1,180,569 ) (345,647 ) Other (income) expenses Interest income (234 ) (13 ) Interest expense 20,561 19,918 20,327 19,905 Net loss $ (1,200,896 ) $ (365,552 ) Basic earnings (loss) per share $ (0.13 ) $ (0.04 ) Weighted average number of common shares outstanding 9,053,126 9,790,000 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 4 Visual Management Systems, Inc. and Subsidiaries Condensed Consolidated Statements of Operations For the Six Months Ended August 31, 2007 and 2006 2007 2006 Revenues - net $ 4,455,774 $ 1,957,553 Cost of revenues 2,058,676 956,904 Gross margin 2,397,098 1,000,649 Operating expenses (including stock-based compensation of $381,184 and $418,151 for 2007 and 2006, respectively) 4,389,029 1,689,093 Loss from operations (1,991,931 ) (688,444 ) Other (income) expenses Interest income (234 ) (97 ) Interest expense 25,038 29,905 24,804 29,808 Net loss $ (2,016,735 ) $ (718,252 ) Basic earnings (loss) per share $ (0.23 ) (0.07 ) Weighted average number of common shares outstanding 8,906,600 9,790,000 The accompanying Condensed Consolidated Financial Statements are an integral part of these statements. 5 Visual Management Systems, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows For the Six Months Ended August 31, 2007 and 2006 2007 2006 Cash flows from operating activities Net loss $ (2,016,735 ) $ (718,252 ) Adjustments to reconcile net loss to net cash used by operating activities Depreciation and amortization 41,404 35,253 Stock-based compensation 381,184 418,151 (Increase) decrease in operating assets Accounts receivable 148,033 (48,759 ) Inventory (1,024,376 ) 25,147 Prepaid expenses and other assets (66,541 ) (28,208 ) Other assets (40,036 ) (22,000 ) Increase (decrease) in operating liabilities Accounts payable 703,623 65,359 Accrued expenses and other current liabilities 167,836 62,413 Sales tax payable 34,902 23,178 Deferred revenue 152,447 - Net cash used by operating activities (1,518,259 ) (187,718 ) Cash flows from investing activities Purchases of property and equipment (75,140 ) (3,577 ) Cash flows from financing activities Repayment of capital leases (17,815 ) (7,365 ) Proceeds from convertible notes payable 125,000 250,000 Proceeds from the sale of common stock 122,105 - Proceeds from the issuance of preferred stock, net of issuance costs of $250,148 in 2007 1,265,500 - Principal repayments of long-term debt (67,284 ) (65,939 ) Proceeds from loans payable - stockholders 17,956 72,616 Net cash provided by financing activities 1,445,462 249,312 Change in cash (147,937 ) 58,017 Cash Beginning of period 189,089 36,241 End of period $ 41,152 $ 94,258 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 6 Visual Management Systems, Inc. and Subsidiaries Notes to Condensed Consolidated Financial Statements August 31, 2007 and 2006 1.Basis of Presentation and Nature of Business Operations The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the requirements of Form 10-QSB and Item 310 of Regulation S-B of the Securities and Exchange Commission (the “Commission”) and include the results of Visual Management Systems, Inc., formerly known as Wildon Productions, and Visual Management Systems Holding, Inc., Visual Management Systems LLC and Visual Management Systems PDG, LLC, its wholly-owned subsidiaries (the “Subsidiaries”), which are collectively referred to as the “Company”.Accordingly, certain information and footnote disclosures required in the unaudited consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.The statements are subject to possible adjustments in connection with the annual audit of the Company’s accounts for the year ending December 31, 2007.In the opinion of the Company’s management, the accompanying unaudited condensed consolidated financial statements contain all adjustments (consisting only of normal recurring adjustments) which the Company considers necessary for the fair presentation of the Company’s consolidated financial position as of August 31, 2007 and the results of its operations for the six and three month periods ended August 31, 2007 and 2006, and cash flows for the six months ended August 31, 2007 are not necessarily indicative of results that may be expected for the entire year. The Company delivers protective technology solutions and remote management loss prevention surveillance systems and provides on-site consultations regarding its products.The Company also sells, installs, upgrades and services Digital Video Recording Systems.The Company is New Jersey-based and began operations in June 2003. On July 17, 2007, Visual Management Systems, Inc. (formerly Wildon Productions Inc.) acquired all of the outstanding capital stock of Visual Management Systems Holding, Inc. in connection with the merger of its wholly owned subsidiary with and into Visual Management Systems Holding, Inc.In connection with the merger, Wildon Productions Inc. changed its name to Visual Management Systems, Inc., effected a 1 for 7 reverse stock split and the former shareholders of Visual Management Systems Holding, Inc. received shares of common stock representing approximately 76.5% of Visual Management Systems, Inc.’s outstanding common stock after giving effect to the merger and the cancellation of 476,428 shares of common stock that were surrendered by a shareholder for cancellation at or about the time of the merger.The transaction described above has been accounted for as a reverse merger (recapitalization) with Visual Management Systems Holding, Inc. being deemed the accounting acquirer and Visual Management Systems, Inc. (formerly Wildon Productions Inc.) being deemed the legal acquirer.Accordingly, the historicalfinancial information presented in the financial statements is that of Visual Management Systems Holding, Inc. and its subsidiaries for periods prior to the merger and of the consolidated entities from the date of the merger and thereafter.The basis of the assets and liabilities of Visual Management Systems Holding, Inc., the accounting acquirer, has been carried over in the recapitalization, and the financial statements have been adjusted to give effect to any difference in the par value of the issuer’s and the accounting acquirer’s stock with an offset to additional paid in capital. 2.Summary of Significant Accounting Policies Significant accounting policies followed by Visual Management Systems, Inc. and its wholly-owned subsidiaries in the preparation of the accompanying consolidated financial statements are summarized below: Principles of Consolidation The consolidated financial statements include the accounts of Visual Management Systems, Inc. and its wholly owned subsidiaries, All inter-company transactions and balances have been eliminated in consolidation. 7 Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Concentration of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk consist principally of cash balances and trade receivables.The Company invests its excess cash in highly liquid investments.The Company’s customer base is principally comprised of financial institutions.The Company does not require collateral from its customers. Accounts Receivable and Credit Policy Accounts receivable are uncollateralized customer obligations due under normal trade terms, ordinarily requiring payment within 30 days from the invoice date.Interest is not charged on unpaid receivables with invoice dates over 30 days old. Accounts Receivable are stated in the amount billed to the customer.Payments of accounts receivable are allocated to the specific invoices identified on the customer’s remittance advice or, if unspecified, are applied to the earliest unpaid invoices. Management believes all accounts receivable to be fully collectible and, therefore, has not recorded an allowance as of August 31, 2007. Inventory Inventory, which consists of digital video recorders, security cameras and related installation materials, is stated at the lower of cost or market value.Cost is computed on the first-in, first-out method. Property and Equipment Property and equipment are stated at cost.Depreciation charges with respect to property and equipment have been made by the Company using accelerated methods based on the following estimated useful lives: Estimated Classification Life (Years) Computer hardware and software 5 – 7 Furniture and fixtures 7 Machinery and equipment 5 – 7 Vehicles 5 Expenditures for repairs and maintenance are charged to operations as incurred.Expenditures for betterments and major renewals are capitalized and, therefore, are included in property and equipment. 8 Revenue Recognition The Company generates revenues from the sale and installation of remote management loss prevention systems.Revenue is recognized at the time of the installation.Amounts billed in advance of the period which service is rendered are recorded as a liability under “Deferred revenue.” Advertising Advertising costs are expensed as incurred and approximated $24,711 and $8,641 for the three months ended August 31, 2007 and 2006, respectively, and $51,377 and $16,845 for the six months ended August 31, 2007 and 2006 respectively. Income Taxes Deferred income tax assets and liabilities are recognized for the differences between financial and income tax reporting bases of assets and liabilities based on enacted tax rates and laws.The deferred income tax provision or benefit generally reflects the net change in deferred income tax assets and liabilities during the year.The current income tax provision reflects the tax consequences of revenues and expenses currently taxable or deductible on the Company’s income tax return for the period reported. 3.Convertible Debt In March 2007, the Company issued $125,000 of 8% convertible notes that were due on September 30, 2007.Interest is payable at maturity.The notes are convertible by the holder into shares of the Company’s common stock of $1.25 per share, which is subject to adjustment based on the provisions of the agreement.The proceeds were primarily used for general corporate purposes. 4.Long-Term Debt Long-term debt at August 31 is as follows: 2007 Term loans payable, collateralized by vehicles, due in monthly installmentsrangingfrom$404 - $612, includinginterestat fixedrates ranging from 3.90% - 8.69% and maturing through November, 2012 $ 395,713 Term loan payable – due in monthly installments of $794 including interest at afixed rate of 8.61% andmaturing October 2013.The loanissecuredbythe personalguarantee of the majority stock- Holder. 44,136 Small Business Administration term loandue in monthly installments of $2,282 includinginterest at afixed rate of 7.23% and maturing January 2012. 103,282 543,131 Less:current portion 83,806 Long-term debt – net of current portion $ 459,325 9 Aggregate maturities of long-term debt of the Company due within the nexttwelve month periods ending August 31 and thereafter, are approximately: 2008 $ 84,000 2009 124,000 2010 112,000 2011 98,000 2012 93,000 Thereafter 32,000 $ 543,000 Obligations Under Capital Leases Obligations under capital leases at August 31 are as follows: 2007 Equipmentleases – monthlypayments rangingfrom$83 - $282, Including interest between 15.33% - 19.03% and maturing through June 2010. $ 60,908 Less:current portion 20,778 Obligations under capital leases – net of current portion $ 40,130 5.Commitments and Contingencies The Company conducts its operations from facilities in New Jersey, New York, Virginia and Ohio with leases expiring on January 31, 2009, April 30, 2010, November 30, 2009 and November 30, 2007 respectively.Rent expense was $35,361 and $27,717 for the three months ended August 31, 2007 and 2006, respectively, and for the six months ended August 31, 2007 and 2006 was $70,721 and $55,433 respectively. Minimum future rental payments under non-cancelable operating leases for each of the next five years ending August 31, 2008 and thereafter are approximately: 2008 $ 116,797 2009 73,342 2010 18,035 2011 2012 $ 208,174 6.Stockholders’ Equity Private Offering As a condition to the merger between a subsidiary of Visual Management Systems, Inc. and Visual Management Systems Holding, Inc., Visual Management Systems, Inc. completed the initial closing of a private placement offering of units, with each unit consisting of one share of Series A Convertible Preferred Stock and a warrant to purchase 1,000 shares of common stock at an exercise price of $3.50 per share.A total of 606.26 units were sold at the initial closing for total consideration of $1,515,648 and net proceeds, after deduction of commissions and expenses paid to the placement agent, of $1,265,500. 10 Warrants In connection with the private offering described above, the Company issued warrants to acquire 481,000 shares of common stock at a price of $3.50 per share.The warrants expire on July 17, 2012.In addition, the Company issued to the placement agent for the private offering warrants to acquire 48,100 shares of common stock at an exercise price of $1.75 per share.The placement agent warrants expire on July 17, 2012. The Company issued warrants to acquire a total of 100,000 shares of common stock at an exercise price of $1.50 per share in connection with a private offering of convertible notes and warrants in March 2007.These warrants expire in March 2011. Series A Convertible Preferred Stock The Company issued 606.26 shares of Series A Convertible Preferred Stock in the private placement described above.Holders of Series A Convertible Preferred Stock are entitled at any time to convert their shares of Series A Convertible Preferred Stock into common stock, without any further payment therefore.The number of shares of common stock into which each share of Series A Convertible Preferred Stock is convertible is determined by dividing $2,500 by the conversion price, which is initially $2.50.As a result, each share of Series A Convertible Preferred Stock is initially convertible into 1,000 shares of common stock.Holders of Series A Convertible Preferred Stock will be protected against dilution by adjustment of the conversion price in certain events, such as stock dividends, stock splits and other similar events.If the Company issues any shares of its common stock (other than in connection with the exercise of stock options and warrants outstanding at the time of the private placement or the placement agent warrants or the conversion of convertible securities outstanding at the time of the private placement) for cash consideration of less than $2.50 per share or if the Company issues options, warrants (other than the placement agent warrants) or securities convertible into shares of common stock having an exercise price per share or conversion price of less than $2.50 per share, the conversion price will be adjusted to the price per share at which such new shares of common stock are issued or will be issued upon exercise of such options or warrants or conversion of such convertible securities.Neither the issuance nor exercise or conversion of options, warrants or convertible securities issued in connection with acquisitions and strategic alliance will trigger an adjustment of the conversion price. Holders of Series A Convertible Preferred Stock have no voting rights except as required by applicable law. In the event of any voluntary or involuntary liquidation, dissolution or winding-up of the Company, holders of Series A Convertible Preferred Stock will be entitled to receive out of assets of the Company available for distribution to it shareholders, before any distribution is made to holders of its common stock (or any other securities ranging junior to the Series A Convertible Preferred Stock), liquidating distributions in an amount equal to $2,500 per share.After payment of the full amount of the liquidating distributions to which the holders of the Series A Convertible Preferred Stock are entitled, holders of the Series A Convertible Preferred Stock will receive liquidating distributions pro rata with holders of common stock (or any other securities ranging on a parity with or junior to the Series A Convertible Preferred Stock to the extent required by the Company’s Certificate of Incorporation), based on the number of shares of common stock into which the Series A Convertible Preferred Stock is convertible at theconversion rate then in effect. The Series A Convertible Preferred Stock is not redeemable by the Companyand the holders of the Series A Convertible Preferred Stock may not require the Company to redeem the Series A Convertible Preferred Stock. Holders of Series A Convertible Preferred Stock are not entitled to receive dividends. 11 In connection with the private offering, the Company has agreed to use its best efforts to file a shelf registration statement (the “Resale Registration Statement”) with the SEC covering the resale of all shares issuable upon the conversion of the Series A Convertible Preferred Stock and the exercise of the warrants issued in connection with the private placement on or before the date which is sixty (60) days after the date of the final closing of the private placement.The Company is obligated to maintain the effectiveness of the Resale Registration Statement from its effective date through and until forty-eight (48) months after the effective date.In the event the Resale Registration Statement is not filed with the SEC on or prior to the date which is sixty (60) days after the date of the final closing of the private placement or declared effective within 120 days after the date of the final closing of the private placement, the number of shares of common stock issuable upon conversion of the Series A Convertible Preferred Stock will be increased, subject to the limit described below, by two percent (2%) for each month (or portion thereof) that the Resale Registration Statement is not so filed or effective. The Company is required to use its best efforts to respond to any SEC comments to the Resale Registration Statement on or prior to the date which is twenty (20) business days from the date such comments are received.In the event that the Company fails to respond to such comments within twenty (20) business days, the number of shares of common stock issuable upon conversion of the Series A Convertible Preferred Stock will be increased, subject to the limit described below, by two percent (2%) for each month (or portion thereof) that a response to the comments to such shelf registration statement has not been submitted to the SEC. The aggregate increase in the number of shares issuable upon the conversion of the Series A Convertible Preferred Stock by reason of the failure to timely file the Resale Registration Statement, respond to SEC comments or have the Resale Registration Statement declared effective shall in no event exceed twenty percent (20%). Stock Option Plan The Company maintains a non-qualified stock option plan (the “Plan”) that provides for the awarding of stock options to selected employees and non-employees.Options granted under the Plan become vested 50% one year from the date of grant and in full two years from the date of grant.Options are exercisable immediately upon vesting.No shares are reserved for the Plan and all shares are expected to be issued from authorized shares not yet outstanding, or from Treasury Stock, if available. The Company estimated the fair value of each option award on the date of grant using the Black Scholes valuation model.Assumptions about stock-price volatility have been estimated by management based upon the implied volatilities of publicly traded companies within the industry.The risk-free rate for periods within the contractual life of the option is based on the U.S. Treasury yield curve in effect at the time of grant.Forfeitures were estimated as management’s best approximation. The following table presents the weighted-average assumptions used to estimate the fair values of the stock options granted in the periods presented: August 31, 2007 Risk-free interest rate 2.97 % Expected volatility 150 % Expected life (in years) 10 Weighted-average estimated fair value of options granted during the year $ 0.44 August31, 2006 Risk-free interest rate 2.97 % Expected volatility 150 % Expected life (in years) 10 Weighted-average estimated fair value of options granted during the year $ 0.44 12 The following table summarizes the activity under the Plan: Options Outstanding Weighted Weighted Number Average Average Aggregate of Exercise Remaining Intrinsic Shares Price Term (yrs.) Value Balance, February 28, 2007 1,840,000 1.25 8.57 $ 1,302,523 Granted 303,000 1.25 Exercised Lapsed Balance, August 31, 2007 2,143,000 1.25 8.27 1,784,474 Item 2.Management’s Discussion and Analysis or Plan of Operation Forward-Looking Statements This Form 10-QSB includes "forward-looking statements" within the meaning of the "safe-harbor" provisions of the Private Securities Litigation Reform Act of 1995. Such statements are based on management's current expectations and are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements, including our ability to raise capital, national and local economic conditions, conditions and trends in the video surveillance and security industries in general, changes in interest rates, commercial acceptance of our products, the effect of government regulation on our operations and other factors described from time to time in filings with the Securities and Exchange Commission. Overview On July 17, 2007, we acquired all of the outstanding capital stock of Visual Management Systems Holding, Inc., a New Jersey corporation, in connection with the merger of our wholly owned subsidiary with and into Visual Management Systems Holding, Inc.In connection with the merger, we changed our corporate name from Wildon Productions, Inc. to Visual Management Systems, Inc. and the former shareholders of Visual Management Systems Holding, Inc. received shares of our common stock representing approximately 76.5% of our outstanding common stock after giving effect to the merger.In addition, our board of directors was reconstituted at the effective time of the merger with designees of Visual Management Systems Holding, Inc. replacing our then current board of directors.Further, at the effective time of the merger, we abandoned our prior business plan and the operations of Visual Management Systems Holding, Inc. acquired as a result of the merger became our sole line of business.The merger transaction was therefore accounted for as a reverse acquisition with Visual Management Systems Holding, Inc. as the acquiring party and Visual Management Systems, Inc. (formerly Wildon Productions, Inc. ) as the acquired party.Accordingly, when we refer to our business and financial information relating to periods prior to the merger, we are referring to the business and financial information of Visual Management Systems Holding, Inc., unless the context otherwise requires.The following discussion and analysis should be read in conjunction with the financial statements, including the notes thereto and other information presented in this report. Simultaneously with the merger, we completed the initial closing of a private placement of units consisting of shares of Series A Convertible Preferred Stock and common stock purchase warrants. This closing, together with additional closings which took place in July and August 2007, resulted in gross proceeds of $1,515,648 and net proceeds, after deduction of commissions and expenses paid to the placement agent, of approximately $1,265,500. Results of Operations for the Three Months Ended August 31, 2007 Net Revenues.Revenues increased 169.6% to $ 2,826,185 for the quarter ended August 31, 2007 from $1,048,252 for the quarter ended August 31, 2006 primarily as a result of an expansion of our customer base which was due, in part, to an increase in our sales force. Gross Margin.Net margin increased by $1,049,997to $1,584,215 for the quarter ended August 31, 2007 compared to $534,218 for the quarter ended August 31, 2006 primarily as a result of increased revenues.Net margin as a percentage of revenues increased to 56.1% for the three months ended August 31, 2007 compared to 51.0% for the comparable period of 2006 due to additional investment in manpower and ancillaries needed to support projected revenue increases in 2007. Operating Expenses.Operating expenses increased 214.2% from $879,865 for the quarter ended August 31, 2006 to $2,764,784 for the quarter ended August 31, 2007 as a result of the building ofinfrastructure to support projected sales volume increases,increased back office support staff and facilities needed to accommodate increased revenues, as well as the increased costs associated with the reverse acquisition transaction that took place in July 2007. Interest Expense.Interest expense associated with borrowings used to finance investments in infrastructure,for the three months ended August 31, 2007, was not material as a result of having taken advantage of seasonal offerings of below prime rates and capital initiatives to minimize interest expense. Net Loss.As a result of the factors described above, we incurred a net loss of $1,200,896 for the three months ended August 31, 2007 compared to a net loss of $365,552 for the three months ended August 31, 2007. 13 Results of Operations for the Six Months Ended August 31, 2007 Net Revenues.Revenues increased 127.6% to $ 4,455,774 for the six months ended August 31, 2007 from $1,957,553 for the six months ended August 31, 2006 primarily as a result of an expansion of our customer base which was due, in part, to an increase in our sales force. Gross Margin.Gross margin increased by $1,396,449to $2,397,098 for the six months ended August 31, 2007 compared to $1,000,649 for the six months ended August 31, 2006 primarily as a result of increased revenues.Gross margin as a percentage of revenues increased to 53.8% for the six months ended August 31, 2007 compared to 51.1% in the comparable period of 2006 due to additional investment in manpower and ancillaries needed to support projected revenue increases in 2007. Operating Expenses.Operating expenses increased 159.8% from $1,689,093 for the six months ended August 31, 2006 to $4,389,029 for the six months ended August 31, 2007 as a result of the building ofinfrastructure to support projected sales volume increases, increased back office support staff and facilities needed to accommodate increased revenues as well as the increased costs associated with the reverse acquisition transaction that took place in July 2007. Interest Expense.Interest expense associated with borrowings used to finance investments in infrastructure,for the six months ended August 31, 2007, was not material as a result of having taken advantage of seasonal offerings of below prime rates and capital initiatives to minimize interest expense. Net Loss.As a result of the factors described above, we incurred a net loss of $2,016,735 for the six months ended August 31, 2007 compared to a net loss of $718,252 for the six months ended August 31, 2067. Liquidity and Capital Resources General.Expansion of our operationsrequired increased expenditures for marketing and personnel.We encountered legal, accounting, filing and other professional costs associated with our reverse acquisition transaction completed in July 2007.We did not receive all of the anticipated benefit of the private placement offering that we conducted as the offering was not fully subscribed at August 31, 2007.As a result, our plan is to seek additional debt or equity financing from external sources so that we can continue to expand our business; however, no assurance can be given that we will be able to complete any such financing.Our management believes that funds currently on hand, funds provided by operations and borrowing availability will be sufficient to meet VMS’ needs for working capital for at least the next 12 months. 14 Cash Flows from Operating Activities.`Net cash used in operating activities was $1,518,259 for the six months ended August 31, 2007 and $187,718 in the six months ended August 31, 2006.Increases in inventory represented $1,024,376 of the cash used in operating activities in the six months ended August 31, 2007. Cash Flows from Investing Activities.Net cash used in investing activities was $75,140 in the six months ended August 31, 2007 compared to $3,577 in the six months ended August 31, 2006, representing the purchase of property and equipment in both periods. Cash Flows from Financing Activities.Net cash provided by financing activities was $1,445,462 for the six months ended August 31, 2007 and $249,312 during the six months ended August 31, 2006.Proceeds from the issuance of capital stock, net of issuance costs, generated $995,935 of cash proceeds in the six months ended August 31, 2007. Commitments.We are a party to a $50,000 term loanagreement with JPMorgan Chase Bank, N.A. which provides for interest at a rate of 8.61% per annum and which is payable in equal monthly installments through October 2013.As of August 31, 2007, $44,316 was outstanding under the loan agreement. As of August 31, 2007, we had outstanding $103,282 of borrowings under a loan agreement with Commerce Bank which provides for borrowing availability of up to $250,000 and is guaranteed by the U.S. Small Business Administration.Advances under the loan agreement bear interest at a rate of 7.23% per annum and are secured by substantially all of our assets. We had $395,713 of auto loans outstanding as of August 31, 2007. These loans, which bear interest at rates ranging from 3.9% to 8.69%, mature at various dates through November 2012. We enter into operating leases in the ordinary course of business for office and warehouse space and equipment.The outstanding leases are not material in terms of cash flow or total future minimum payments. Sensitive Accounting Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.The more significant of our estimates include but are not limited to inventory valuation charges and reliability of deferred income. Item 3.Controls and Procedures As of the end of the period covered by this report, we carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures.This evaluation was carried out under the supervision and with the participation of our management, including our Chief Executive Officer, along with the our Chief Financial Officer, who concluded that our disclosure controls and procedures were effective as of the date of the evaluation.There were no significant changes in our internal controls during the period covered by this report that have materially affected, or are reasonably likely to have materially affected, our internal controls subsequent to the date we carried out our evaluation. Disclosure controls and procedures are controls and other procedures that are designed to provide reasonable assurance that information required to be disclosed in our reports filed or submitted under the Securities Exchange Act of 1934 (“Exchange Act”) is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission’s rules and forms.Disclosure controls and procedures include, without limitation, controls and procedures designed to provide reasonable assurance that information required to be disclosed in our reports filed under the Exchange Act is accumulated and communicated to management, including our Chief Executive Officer and Chief Executive Officers as appropriate to allow timely decisions regarding required disclosure. Our management does not expect that our disclosure controls or our internal controls over financial reporting will prevent all error and fraud. A control system, no matter how well conceived and operated, can provide only reasonable, but not absolute, assurance that the objectives of a control system are met. Further, any control system reflects limitations on resources, and the benefits of a control system must be considered relative to its costs. These limitations also include the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake.In addition, controls can be circumvented by the individual acts of some persons, by collusion of two or more people or by management override of a control. A design of a control system is also based upon certain assumptions about potential future conditions; over time, controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and may not be detected. 15 PART II – OTHER INFORMATION Item 1.Legal Proceedings We are not a party to any pending legal proceedings. Management is not aware of any threatened litigation, claims or assessments. Item 4.Submission of Matters to a Vote of Security Holders On June 15, 2007, our shareholders agreed by written consent executed by the holders of 7,800,000 shares of our common stock to: · approve the merger of our wholly owned subsidiary, VMS Acquisition Corp., with and into Visual Management Systems Holding, Inc. (the “Merger”); · approve the change of our corporate name from Wildon Productions Inc. to Visual Management Systems, Inc.; · approve our Equity Incentive Plan, which we adopted upon the closing of the Merger; · approve the one-for-seven reverse stock split which became effective immediately prior to the Merger (the “Reverse Split”); · approve an Amended and Restated Certificate of Incorporation of the Company which (i) created a class of Preferred Stock, $.001 par value per share, of which 2,300 shares were designated as Series A Preferred Stock, (ii) effected the Reverse Stock Split, (iii) effected the change of our corporate name to Visual Management Systems, Inc. and (iv) limits the personal liability of our directors and officers of the Company as permitted by Nevada law; and · authorize our officers to take such other action as is necessary or appropriate to consummate the transactions consisting of the Merger, our private placement of Series A Preferred Stock and related transactions. Item 5.Other Information None. 16 Item 6.Exhibits Exhibit No. Exhibits 31.1 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Visual Management Systems, Inc. (Registrant) By: /s/ Jason Gonzalez Jason Gonzalez President and Chief Executive Officer Dated: October 24, 2007 By: /s/ Howard Herman Howard Herman Chief Financial Officer Dated: October 24, 2007 17 EXHIBIT INDEX Exhibit No. Exhibits 31.1 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 18
